If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


In re Guardianship of LARRAINE BROWN.


DASHUN DIKE, Guardian of LARRAINE                                     UNPUBLISHED
BROWN, a legally protected person,                                    March 17, 2022

               Appellee,

v                                                                     No. 357316
                                                                      Oakland Probate Court
TELA CAFFEY,                                                          LC No. 2018-382551-GA

               Appellant.


Before: O’BRIEN, P.J., and SHAPIRO and BOONSTRA, JJ.

PER CURIAM.

       Appellant, appearing in propria persona, appeals as of right the probate court’s order
dismissing her petition to replace appellee, who is appellant’s sister, as the guardian of their
mother, Larraine Brown, a legally incapacitated individual. For the reasons set forth in this
opinion, we affirm.

                                        I. BACKGROUND

         In June 2018, the probate court determined Brown was an incapacitated individual and
appointed appellee as her guardian. In February 2019, appellant filed a petition to replace appellee
as Brown’s guardian, which the trial court denied. Appellant filed a second petition to be appointed
as Brown’s guardian in April 2020, but before the trial court could rule on that petition, appellant
filed a third petition to be appointed as Brown’s guardian in October 2020.

        In November 2020, the probate court scheduled a contested hearing on the petitions,
ordered the parties to engage in discovery and mediation, and ordered the parties to file trial briefs
addressing the merits of the petitions. Only Brown’s counsel filed a trial brief on the matter, and
she indicated that appellant had been unresponsive to attempts to engage in mediation. In January
2021, the probate court ordered appellant to engage in mediation or risk dismissal of her petition.



                                                 -1-
In May 2021, after numerous adjournments of the contested hearing and a report indicating one or
both parties declined mediation, the probate court dismissed appellant’s petition.

                                          II. ANALYSIS

        Regrettably, appellant’s brief on appeal is wholly deficient. There is no statement of
questions presented, no statement of facts with citations to a lower court record, no argument
supported by law, and it does not allege any error made by the trial court or request any specific
relief. Instead, appellant’s brief is a series of unsupported assertions and anecdotes about why
appellee is allegedly unfit to serve as Brown’s guardian and why appellant should be appointed as
Brown’s guardian.

         We recognize that appellant is proceeding in propria persona and, as a general rule, allow
leniency to such litigants. See Haines v Kerner, 404 US 519, 520; 92 S Ct 594; 30 L Ed 2d 652
(1972); Hein v Hein, ___ Mich App ___, ___; ___ NW2d ___ (2021) (Docket No. 353272) (slip
op at 4). There are, however, limits to that leniency. See Bachor v City of Detroit, 49 Mich App
507, 512; 212 NW2d 302 (1973). The trial court dismissed appellant’s petition due to her ongoing
failure to participate in mediation. On appeal, appellant fails to even acknowledge this ruling, and
instead argues only that she would make a better guardian for Brown than appellee. This argument,
unfortunately, is irrelevant to the trial court’s dismissal of appellant’s petition. In other words,
even if we agreed with appellant’s argument that she would make a better guardian for Brown than
appellee, it would not be a basis for disturbing the lower court’s ruling.1 Consequently, while we
are sympathetic to the fact that appellant is proceeding in propria persona, there is no amount of
leniency with which we could read appellant’s brief as presenting an argument on which relief can
be granted. Appellant’s appeal is therefore abandoned. See Schaaf v Forbes, ___ Mich App ___,
___; ___ NW2d ___ (2021) (Docket No. 343630) (slip op at 10) (holding that the defendant
abandoned an issue on appeal when she “fail[ed] to meaningfully address the trial court’s reasoned
ruling”); Sargent v Browning-Ferris Indus, 167 Mich App 29, 37; 421 NW2d 563 (1988); Roberts
& Son Contracting, Inc v N Oakland Dev Corp, 163 Mich App 109, 113; 413 NW2d 744 (1987).

                                       III. CONCLUSION

       Affirmed.



                                                             /s/ Colleen A. O’Brien
                                                             /s/ Douglas B. Shapiro
                                                             /s/ Mark T. Boonstra




1
 For clarity, we offer no opinion on the merits of appellant’s argument that she would make a
better guardian for Brown than appellee.


                                                -2-